DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Larry Colton on July 1, 2021.
The application has been amended as follows: 
1. In claim 3 line 2 delete “comprises a traverse”
2. In claim 6 line 2 delete “operatively”
3. In claim 8 line 2 delete “coupled to all of the side plates to shift all of the side plates into the retracted position” and insert --coupled to each side plate to shift the respective side plate into the retracted position--
4. In claim 12 line 3 delete “the traverse apparatus”
5. In claim 12 line 11 delete “, the wire being received from the wire feed and wound onto the spinning fixture”
6. In claim 12 line 15 delete “transverse” and insert --traverse--
7. In claim 14 line 3 delete “step comprising” and insert --step further comprising--
8. In claim 16 line 2 delete “operatively”
claim 21 line 2 delete “with bottom ends of all of the side plates,” and insert --with the bottom end of each side plate,--
10. In claim 21 line 3 delete “which in turn shifts all of the side plates” and insert --which in turn shifts each side plate--
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance.
It is the opinion of the examiner that the art of record (considered as a whole) neither anticipates nor renders obvious “the traverse apparatus comprising a traverse guide oriented parallel to the arms, and a wire feed movable along a length of the traverse guide ” in combination with the rest of the claimed limitations set forth in claim 1 and neither anticipates nor renders obvious “winding a preselected pattern of wire onto the spinning fixture by rotating the spinning fixture while selectively moving the wire feed along the length of the traverse guide” in combination with the rest of the claimed limitations set forth in claim 12.
Eichler (US4,478,260) discloses a device for making a wire basket (10) comprising a rotatable spinning fixture with a circular top plate (68) with an outer periphery [see col. 3 51-52], at least three arms (72) attached at a top end at the periphery of the top plate (68) and projecting downwardly at angle theta [see col. 3 lines 54-59; figure 3] relative to the vertical, such that bottom ends of the arms collectively form a circular arrangement having a diameter greater than the diameter of the top plate [see figure 5], a traverse apparatus for guiding wire onto the spinning fixture such that as the spinning fixture is rotated [col. 3 lines 26-31], the traverse apparatus comprising a guide (54) and a wire feed (42), the wire is wound onto the spinning fixture in a preselected pattern, and the spinning fixture includes contacts to maintain the wire onto the spinning fixture in preselected locations [see figure 3].


The prior art, neither anticipates nor in combination, anticipates nor renders obvious the claimed invention and no motivation is found to modify the prior art to obtain the claimed invention of claims 1 and 9. To modify the prior art to obtain the claimed invention would require hindsight since neither reference teach of a wire feed that moves along a length of the traverse guide. Claims 1, 3-12 and 14-21 are allowed. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Debra Sullivan whose telephone number is (571)272-1904.  The examiner can normally be reached Monday-Friday 8am-4:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shelley Self can be reached on (571) 272-4524.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/Debra M Sullivan/
Primary Examiner, Art Unit 3725